DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 3/11/2022 has been considered and entered into the record.  New claim 11 has been added.  Claims 1–11 are pending, while claims 6–10 remain withdrawn from consideration.  Claims 1–5 and 11 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 now requires a “wearable heat transfer accessory, comprising:  a tubular member…terminating at an inlet and an outlet,” “wherein a fluid flowing from the inlet to the outlet is capable of being heated or cooled by a passive mechanism.”  It is unclear to the Examiner whether the flowing fluid is required by the claim because it has not been stated expressly as part of the “wearable heat transfer accessory.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis (US 2004/0198122 A1).
Jarvis teaches a garment constructed to provide microclimate control for the wearer by fluid flow through an enclosed tubular passageway formed by attaching an outer cover material to a first substrate layer.  Jarvis abstract, ¶¶ 7, 12, 43.  The passageway way have a zig-zag pattern with an inlet and outlet at the ends of the passageway.  See id. ¶ 36, Figs. 1 and 2.  The outer cover material is preferably a woven, knit, scrim, film, or nonwoven fabric layer and may be made from thermoplastic polymer.  Id. ¶¶ 11–12, 28.
Claim 5 is rejected as the tubular member is configured to conform and deform as worn as outerwear.  See id. ¶¶ 10–13.
As stated above, it is not clear as to whether the fluid flowing from the inlet to the outlet of the wearable heat transfer accessory is required.  Claim 1 further recites that the “fluid flowing from the inlet to the outlet is capable of being heated or cooled by a passive mechanism,” (emphasis added).  Thus, if the flowing fluid is required by the claim (which is unclear) it merely needs to be capable of being heated or cooled by a passive mechanism.  Consequently, the claim does not require the passive mechanism because claim 1 requires a capability of the fluid, not the means to affect the heating or cooling of the fluid.  The specific passive mechanism of claim 11 is not required for the same reason.  Fluid may flow from the inlet through the tubular passageway and to the Id. ¶¶ 10, 49.  Accordingly, the flowing fluid is capable of being heated or cooled by a passive mechanism because thermal energy passes via conduction between the wearer and the fluid, while the wearer does not come in contact with the fluid.

Claim Rejections - 35 USC § 103
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis as applied to claim 1 above, and further in view of Gregory (US 2015/0136361 A1) and Yau (EP 2 966 392 A1).  Jarvis fails to teach the use of an elastomer or rubber with heat transferring filler to form the tubular member.
Gregory teaches a fluid-bearing flexible tube comprising an elastic modulus of less than 2 GPa (e.g., rubber), wherein the tube transfers heat from the fluid through the surface of the tube.  Gregory abstract, ¶¶ 133–140.  The relatively low elastic modulus tubing material provides easy bending, which yields greater heat transfer efficiency.  See id. ¶¶ 4, 8, 140.
It would have been obvious to one of ordinary skill in the art to have used the rubber of Gregory to form the enclosed tubular passageway within the Jarvis garment motivated by the desire to use a material known in the art to perform the same function (e.g., as a flexible heat-transfer material).  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Yau teaches a heat exchanger comprising a plurality of tubes comprising polymer and conductive nanoparticles to improve the tubes’ heat transfer capability.  Yau abstract, ¶ 11.   
It would have been obvious to the ordinarily skilled artisan to have added the conductive nanoparticles to material used to form the enclosed tubular passageway of Jarvis to improve its heat transfer capability.  


Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that the passive mechanism of claims 1 and 11 are not present in Jarvis.   Claim 1 recites that the “fluid flowing from the inlet to the outlet is capable of being heated or cooled by a passive mechanism,” (emphasis added).  Thus, if the flowing fluid is required by the claim (which is unclear) it merely needs to be capable of being heated or cooled by a passive mechanism.  Consequently, the claim requires neither a passive mechanism, nor the specific passive mechanism of claim 11, because the instant claims merely require a capability of the fluid, not the means to affect the heating or cooling of the fluid.  Fluid may flow from the inlet through the tubular passageway and to the outlet in Jarvis to regulate the microclimate surrounding the targeted area of the wearer’s body as needed.  Jarvis. ¶¶ 10, 49.  Accordingly, the flowing fluid is capable of being heated or cooled by passively because thermal energy passes .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786